Citation Nr: 0803435	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-26 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder.  

2.  Entitlement to service connection for a bilateral wrist 
disorder.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals, left ear status/post myringotomy, with chronic 
serous otitis media.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to January 
2005.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage Alaska.  

In December 2007, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran does not have a current disability of either 
hand.  

2.  The veteran does not have a current disability of either 
wrist.  

3.  In September 2007, prior to the promulgation of a 
decision in the appeal, the veteran stated that he wanted to 
withdraw his appeal for a higher rating for residuals, left 
ear status/post myringotomy, with chronic serous otitis 
media.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of 
either hand have not been met.  38 U.S.C.A. §§ 1110, 1131, 
(West 2002); 38 C.F.R. §§ 3.102, 3.303. (2007).

2.  The criteria for service connection for a disability of 
either wrist have not been met.  38 U.S.C.A. §§ 1110, 1131, 
(West 2002); 38 C.F.R. §§ 3.102, 3.303. (2007).

3.  The criteria for withdrawal of a substantive appeal 
pertaining to entitlement to a higher rating for residuals, 
left ear status/post myringotomy, with chronic serous otitis 
media have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).

In a writing signed by the veteran and received by VA in 
September 2007, the veteran stated that he wished to withdraw 
his appeal regarding the evaluation assigned for residuals, 
left ear status/post myringotomy, with chronic serous otitis 
media.  Thus, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and the 
appeal is dismissed.

Service connection

The veteran contends that he suffers from cold, stiffness, 
tenderness, and swelling of his hands and wrists and that his 
hands lock up.  In his notice of disagreement, received in 
March 2006, the veteran stated that these symptoms occur 
during his work as an airplane mechanic and in cold and damp 
weather.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service medical records contain three notations of symptoms 
of the veteran's hands and/or wrists.  A May 2002 treatment 
note reports that the veteran complained of "achy 
intermittent swelling of his hands - says need to wear gloves 
in cold; also can try NSAID as above".  Earlier in that note 
the veteran had reported intermittent backaches and was 
instructed to try non-steroidal anti inflammatory drugs 
(NSAIDs) for treatment.  A November 2004 clinic note states 
that the veteran was seen for a separation physical 
examination and had concerns about hand problems, reporting 
stiffness and joint pain in his fingers and hands when 
working outside in cold weather and snow.  That note contains 
no other comments other than to check the veteran's 
laboratory results.  A December 2004 clinic note reports the 
veteran presenting for stiffness of the hands and sometimes 
wrists of 8 month duration.  Annotated on that report is that 
the veteran's hands were negative for redness and positive or 
negative for edema.  He was negative for family history of 
arthritis.  

In April 2005, the veteran underwent VA examination of his 
hands and wrists.  The examiner detailed a history that 
corresponds to that found in the veteran's service medical 
records.  Physical examination revealed the veteran's hands 
and wrists to be of normal appearance and nontender.  Grip 
was 5 out of 5 bilaterally and range of motion of the wrist 
was essentially normal.  Impressions were rendered of normal 
x-rays and physical examination of the hands and wrists.  
These completely normal results are evidence that the veteran 
has no diagnosed or identified disorder of his hands or 
wrists, providing evidence against this claim.

VA treatment records contain an August 2006 report of wrist 
and arm pain and loss of dexterity and strength when working 
as an aircraft mechanic, with occasional numbness in the 
fingers.  This entry indicates that but states that bilateral 
x-rays were normal and suggested that the veteran take the 
Alleeve as needed for pain.  Private medical treatment 
records associated with the claims file do not address the 
veteran's hands or wrists.  

The Board must find that both VA and private medical records 
provide evidence against this claim, either failing to 
indicate a disability that service connection could be 
granted or failing to indicate a problem.  Importantly, even 
the November 2007 study submitted by the veteran himself was 
"normal".

Service medical records, post service medical records, and 
the April 2005 VA examination show that the veteran reports 
symptoms such as pain, stiffness and numbness, but there has 
been no identified underlying pathology to which these 
symptoms have been attributed.  Without a pathology to which 
his reported symptoms can be attributed, there is no basis to 
find a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  The veteran's reported symptoms regarding his 
hands and wrists do not, standing alone, constitute a current 
disability for VA compensation purposes.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a "disability".  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability, there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As no evidence of record shows 
that the veteran currently has a disability of the hands or 
wrists, his claims must be denied.  

Based on all evidence of record, the preponderance of 
evidence shows that the veteran does not have a current 
disability, for VA purposes, of the hands or wrists.  As 
such, his claims for service connection must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed conditions.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the veteran in April 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  The veteran 
submitted treatment records from "A.P.", M.D.; and "B.R.", 
M.D; and Rehabilitation Services; and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  VA afforded the 
veteran a medical examination of his hands and wrists in 
April 2005.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a bilateral hand 
disorder is denied.  

Entitlement to service connection for a bilateral wrist 
disorder is denied.  

The appeal for Entitlement to an evaluation in excess of 10 
percent for residuals, left ear status/post myringotomy, with 
chronic serous otitis media is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


